Citation Nr: 1202180	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-22 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a dizziness disorder to include vertigo, labyrinthitis, and/or Meniere's disease, to include as secondary to bilateral hearing loss.

3.  Entitlement to a compensable evaluation for onychomycosis, left 5th toenail.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active duty service from April 1995 to December 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran testified at a videoconference hearing in July 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.  The Veteran submitted additional evidence to the Board with a waiver of RO consideration.  

The Board notes that, the Veteran has claimed entitlement to service connection for vertigo, to include as secondary to bilateral hearing loss.  The Board notes that a review of the medical evidence reveals that the Veteran has been treated for dizziness, possible vertigo, Meniere's disease, and labyrinthitis.  The Board finds that the Veteran's claim should also encompass claims for service connection for all dizziness and balance related disabilities afflicting the Veteran.  Thus, the claim has been restated on the title page of this decision.

The appeal as to entitlement to service connection for a dizziness disorder is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma as an Air Force policeman during service.

2.  The Veteran does not have hearing loss of either ear for VA compensation purposes.

3.  In July 2011, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wanted to withdraw his appeal of the denial of his claim of entitlement to a compensable evaluation for onychomycosis of the left 5th toenail.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, nor may a sensorineural hearing loss of either ear be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).

2.  The criteria for withdrawal of a Substantive Appeal of the issue of entitlement to a compensable evaluation for onychomycosis of the left 5th toenail have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA describes VA's duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The notice requirements were met in this case by letter sent to the Veteran in June 2009.  The letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case in the June 2009 letter.  The content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.

The Board concludes that VA's duty to assist has been satisfied.  The Veteran's enlistment and several service audiological examinations, service treatment records, private, and VA medical records are in the file.  The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal and discussed evidence that would be helpful to substantiating the Veteran's claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c) (2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c) (2) and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of claims for disability compensation, the assistance provided to the claimant shall include providing medical examinations or obtaining medical opinions when such examinations or opinions are necessary to make a decision on the claims.  An examination or opinion shall be treated as being necessary to make a decision on a claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).

The Veteran has been provided with a VA audiological examination in July 2009 during the appeal period.  This examination determined that the Veteran did not have hearing loss in either ear.  This examination is adequate for rating purposes because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a review of the claims file, and appropriate testing.  An etiology opinion with a rationale was unnecessary as no disability for VA purposes was found.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Decision

In this case, the Veteran contends that he currently has bilateral hearing loss as a result of in-service noise exposure. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have incurred during service if they become disabling to a compensable degree within one year of separation from active duty. 38 C.F.R. § 3.307.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d).  In fact, a claimant may establish direct service connection for a hearing disability which initially manifests itself several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley v. Brown, 5 Vet. App. 155, 164 (1993).
Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2011).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also, 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's March 1995 enlistment audiological examination revealed that his bilateral hearing was entirely normal.  Pure tone thresholds, in decibels, were as follows:
HERTZ
500
1000
2000
3000
4000
RIGHT
5
5
0
5
10
LEFT
5
0
0
0
5

The Veteran underwent several hearing conservation audiological examination in service all of which were within normal limits.  These included:

February 2000, pure tone thresholds, in decibels, were as follows:
HERTZ
500
1000
2000
3000
4000
RIGHT
10
5
0
5
15
LEFT
10
5
5
5
15

June 2001, pure tone thresholds, in decibels, were as follows:
HERTZ
500
1000
2000
3000
4000
RIGHT
5
5
5
0
10
LEFT
5
5
5
5
20

June 2002 pure tone thresholds, in decibels, were as follows:
HERTZ
500
1000
2000
3000
4000
RIGHT
10
5
5
5
20
LEFT
10
10
0
10
25

In a May 2003 VA audiological examination, the Veteran's bilateral hearing was within normal limits. Pure tone thresholds, in decibels, as follows:
HERTZ
500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
5
5
0
0
15

The examiner found that speech recognition testing, performed with the Maryland CNC word list, revealed speech recognition ability of 100 percent in the right ear, and 96 percent in the left ear.  

In July 2009, the Veteran was afforded a VA audiological examination.  The claims file and medical records were reviewed.  The examiner noted that audiological evaluations dated from March 1995 through June 2002 revealed normal hearing.  Pure tone thresholds, in decibels, were as follows:
HERTZ
500
1000
2000
3000
4000
RIGHT
10
15
10
10
30
LEFT
20
20
15
15
30

Average pure tone thresholds, in decibels (dB), were 16.25 dB, right and 20 dB, left.  The examiner found that speech recognition testing, performed with the Maryland CNC word list, revealed speech recognition ability of 96 percent in the right ear, and 100 percent in the left ear.  The Veteran's bilateral hearing was within normal limits.   The Veteran's hearing loss does not meet the requirements of a disability for VA purposes under 38 C.F.R. § 3.385.  That regulation requires that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz be 40 decibels or greater; or that the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or  that speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

In addition audiological evaluations by private providers in March 2009 and April 2010 also revealed that the Veteran's bilateral hearing was within normal limits for VA compensation purposes.

The Board acknowledges that the Veteran may believe that he has bilateral hearing loss.  However, the competent, persuasive evidence reflects that the Veteran does not have the disability for which service connection is sought.  See 38 C.F.R. § 3.385 (2011).  Thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board also finds that the Veteran has not experienced bilateral hearing loss disability for VA compensation purposes at any point during the pendency of the claim on appeal. McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran asserts that he has hearing loss as a result of in-service acoustic trauma.  He is able to offer competent testimony as to what his senses tell him, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994) and, while service treatment records in no way identify hearing loss of either ear, the Board finds that the Veteran experienced acoustic trauma in service.  

Here, there is no doubt that the Veteran experienced acoustic trauma in service; however, the resulting effects of that acoustic trauma are not established by the record.  There is no contemporaneous lay or medical evidence of any bilateral hearing loss.

Accordingly, the Board finds that service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Withdrawn Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, at the July 2001 hearing and again in writing the next day, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he wanted to withdraw his appeal of the denial of his claim of entitlement to a compensable evaluation for onychomycosis of the left 5th toenail.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review it and it is dismissed.


ORDER

Entitlement to service connection for a bilateral hearing loss is denied.

The appeal of the denial of a compensable evaluation for onychomycosis of the left 5th toenail is dismissed.

REMAND

At a July 2011 videoconference hearing the Veteran testified that approximately one year after entering service he started to get dizzy and his vertigo initially started.  He also testified that he was receiving VA fee based physical therapy from Welch Physical Therapy to treat his staggering and dizziness.

The service treatment records reveal that the Veteran was seen in May 1996 with complaints of light headedness while working in a weapons storage area.  The impression was vertigo or labyrinthitis.  He was treated with antivert for a period of three days and returned to duty.  There were no reoccurrences during service.

October 2008 treatment records from Arizona Sports Medicine note treatment for dizziness, fatigue, nasal congestion and nervousness.  January 2009 treatment records note a diagnosis of vertigo and mood swings/nervousness.  July 2009 treatment records noted the Veteran had constant vertigo causing nausea and balance problems. All his activity was limited due to vertigo. 

A March 2009 report from the Arizona Hearing and Balance Center noted the Veteran reported transient episodes of motion provoked true vertigo lasting several minutes with residual light headedness.  He underwent electronystagmography (ENG) and vestibular evoked myogenic potentials (VEMPS). The impression was no evidence for benign paroxysmal positional vertigo (BPPV); and, no clear evidence of vestibulopathy.  

A May 2009 VAMC clinical record revealed that the Veteran was seen for severe vertigo which had worsened since October 2008.  He was being treated by a fee based clinician.

A November 2009 VAMC neurological consult noted the Veteran had been working and standing in October 2008 when he had a sudden violent spin lasting 5-10 seconds.  He had several more spells that day and they have lasted several months.  The impression was probable BPPV, now gone; and, anxiety associated dizziness (or less likely acephalic migrainous vertigo).
An April 2010 East Valley Hearing Center, Inc audiological report noted a history of vertigo, aural fullness, and tinnitus left ear.

The Board points out that the Veteran is competent to give evidence about what he experiences; for example, he is competent to report that he experiences or has experienced symptoms such as vertigo, dizziness, and nausea.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).   The Board notes that the appellant has not been provided VA examination as to the issue of the dizziness disorder on appeal.  The Court of Appeals for Veterans Claims held in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) that under the VCAA, VA is obligated to provide an examination where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs or symptoms of disability might be associated with active service, and the record does not contain sufficient information to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With these factors in mind and upon further review of the record, the Board finds that a VA examination is indicated pursuant to VA's duty to assist, and for a fully informed appellate decision.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request that the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for dizziness since December 2002, the date of separation from service.  After securing the necessary releases, the AMC/RO should attempt to obtain copies of pertinent treatment records identified by the appellant which are not currently in the claims file.  

2.  The RO should schedule the Veteran for an appropriate VA examination to address the nature and likely etiology of any current dizziness disorder present.  The claims file and a copy of this remand should be made available to the examiner for review in connection with the examination.  The examiner should conduct a thorough examination and provide a diagnosis for any pathology found.  

Based upon the examination results and a review of the claims folder, the examiner should provide an opinion with reasons as to whether;

a)  Is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed condition associated with dizziness, to include vertigo, labyrinthitis, or Meniere's disease, was related to service, including to any light headedness, dizziness, vertigo, or labyrinthitis symptoms shown in service in May 1996. 

b)  If not, is it at least as likely as not (50 percent or higher degree of probability) that a currently diagnosed condition associated with dizziness, to include vertigo, labyrinthitis, or Meniere's disease, was caused or aggravated by the Veteran's service connected tinnitus?

"Aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the condition associated with dizziness, nausea, and loss of balance (i.e., a baseline) before the onset of the aggravation.

The examiner is also requested to provide a rationale for any opinion expressed.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655.

4.  Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).







____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



Department of Veterans Affairs


